179 S.W.3d 476 (2005)
Stepphion SUTTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86095.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
*477 Maleaner R. Harvey, St. Louis, MO, for Appellant.
Deborah Daniels, Karen L. Kramer, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Stepphion Sutton (hereinafter, "Movant") appeals from the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of murder in the second degree, Section 565.021.1(2) RSMo (2000). Movant was sentenced to serve eighteen years' imprisonment. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing.
Movant raises two points on appeal. First, Movant argues the motion court clearly erred in finding his guilty plea complied with Rule 24.02(e) in that a sufficient factual basis did not exist prior to the court accepting Movant's guilty plea. Second, Movant claims his trial counsel was ineffective for advising him to plead guilty when the State failed to establish a sufficient factual basis for the plea.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).